                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MARTIN ANASTASIO,
    Plaintiff,

    v.
                                                      CIV. ACTION No. 18-5074-GEKP
    ANDREW M. SAUL, 1
    Commissioner of Social Security,
    Defendant.

                                           ORDER

         AND NOW this     7ft•-day oJtl..,1il . , 2019, upon consideration of the parties'
submissions, and after careful and independent review of the Report and

Recommendation of United States Magistrate Judge Richard A. Lloret (Doc. No?/), it

is ORDERED that:

         1.   The Report and Recommendation is APPROVED and ADOPTED;

         2. Plaintiffs Request for Review (Doc. No. 13) is GRANTED, and the matter is

              REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

              the Commissioner of Social Security for further proceedings consistent with

              the Report and Recommendation;

         3. JUDGMENT IS ENTERED by separate document, filed contemporaneously.

              See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30

              F.3d 399,402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).




1Andrew M. Saul became the Commissioner of Social Security on June 4, 2019 and is
therefore substituted for Nancy A. Berryhill as the defendant in this action. See
Fed.R.Civ.P. 25(d)(1); 42 U.S.C. § 205(g) (Social Security disability actions "survive
notwithstanding any change in the person occupying the office of Commissioner of
Social Security or any vacancy in such office.").
4. The Clerk of Court shall mark this case CLOSED for all purposes including

   statistics.
